IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 02-50159
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

CHUCK HARLAN,

                                          Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. SA-90-CR-141-1
                        --------------------
                           August 21, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Chuck Harlan has requested leave

to withdraw as counsel and has filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967).     Harlan has not filed

a response.    Our independent review of the record and counsel’s

brief discloses no nonfrivolous issue.   Accordingly, counsel’s

motion to withdraw is GRANTED.   Counsel is excused from further

responsibilities, and the appeal is DISMISSED.     See 5TH CIR.

R. 42.2.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.